Citation Nr: 1443382	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-19 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.  

A hearing was held on May 14, 2014, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's obstructive sleep apnea is proximately due to or the result of his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claim, the Board concludes that these duties do not preclude the Board from adjudicating the claim, because the Board is taking favorable action by reopening and granting the benefits sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because the decision poses no risk of prejudice to the Veteran.

II.  Legal Authority

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a not-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran contends that his obstructive sleep apnea is proximately caused by or aggravated by his service-connected PTSD.  

The Veteran was provided with a VA respiratory examination in October 2010.  The VA examiner provided a diagnosis of mild obstructive sleep apnea (OSA).  The Veteran therefore has been shown to have a current disability for service-connection purposes, and the remaining question is whether the Veteran's OSA is etiologically related to his service-connected PTSD.

The October 2010 VA examiner provided an opinion that the Veteran's mild obstructive sleep apnea is not due to posttraumatic stress disorder.  He reasoned that "[t]here is no evidence based medical literature that I am aware of that states that posttraumatic stress disorder is associated with mild obstructive sleep apnea."

The Veteran submitted a July 2014 private medical opinion from a Dr. C who stated that the Veteran has both obstructive sleep apnea and PTSD, and that with a reasonable degree of medical certainty, the Veteran's PTSD and sleep apnea are associated.  The physician attached the medical literature on which he relied, which concludes that sleep apnea is associated with a higher prevalence of psychiatric comorbid condition in VHA beneficiaries.  The study specifically noted that the data strongly support an association between sleep apnea and PTSD.  Although an association does not necessarily indicate that one is caused by the other, the article notes that other colleagues' tests suggest the presence of "an arousal-based mechanism initiated by posttraumatic stress-promoting OSA development in a trauma survivor."  Amir Sharafkhaneh, Nilgun Giray, et al., Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort, 28(11) SLEEP 1405-1511 (2005).  The Board also notes that in a November 2008 CPAP Titration note, the same physician indicated that the diagnosis of sleep apnea for the Veteran is as likely as not a result of the Veteran's diagnosis of PTSD.

In this case, there are medical opinions for and against the Veteran's claim that his current OSA is related to his service-connected PTSD.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not, however, reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  The weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In this situation, the Board finds that the medical evidence of record is, at the very least, in approximate equipoise on the question of whether the Veteran's OSA is caused by his service-connected PTSD.  While the private doctor concluded that the Veteran's OSA is associated with his PTSD, that does not directly answer the specific question of whether the Veteran's OSA is caused or aggravated by his PTSD. His earlier November 2008 opinion is more directly on point, but is somewhat confusing, as it begins "as per the VA decisions and directives," seeming to indicate that the conclusion is dependent on unspecified VA precedent or instructions as opposed to the physician's own medical judgment and determinations.  On the other hand, the VA examiner opined that the Veteran's OSA was not due to his PTSD, noting that he was not aware of any evidence-based medical literature associating the two.  As evidence-based medical literature has been provided which clearly concludes that, at the very least, an association exists between OSA and PTSD, the probative value of the VA examiner's opinion is significantly diminished.  
 
Further inquiry could certainly be undertaken with a view towards development of the claim.  However, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the Board is of the opinion that this point has been attained.  The evidence clearly establishes that the Veteran suffers from obstructive sleep apnea and he has previously been granted service connection for PTSD.  The only element remaining for entitlement to service connection in this instance is the existence of a nexus between the two.  Based on the totality of the evidence of record, the Board finds the evidence for and against the appellant's claim to be at least in approximate balance on the question of nexus.  Thus, the evidence in this case being found to be evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations, entitlement to service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


